Per Curiam:

The record fails to show any service of the case which is attached to the petition in error on the defendant in error, or his counsel, and for that reason objection is made to its consideration. On February 24, 1890, defendant’s motion for a new trial was overruled, and he was given 60 days to make a case. The only thing in the record tending to show service on the plaintiff is an indorsement as follows: “The foregoing is O. K. May 27, 1890. — T. J. *284Hudson.” This, it will be perceived, was long after the ex~ piration of the 60 days, and counsel had no power to extend the time allowed by the court. No extension was granted by the judge at any time. (Insurance Co. v. Koons, 26 Kas. 215; Dunn v. Travis, 45 id. 541.) The case will be dismissed.